


110 HR 187 : To designate the Federal building and

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 187
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 8, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To designate the Federal building and
		  United States courthouse and customhouse located at 515 West First Street in
		  Duluth, Minnesota, as the Gerald W. Heaney Federal Building and United
		  States Courthouse and Customhouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse and customhouse located at 515 West First Street in Duluth,
			 Minnesota, shall be known and designated as the Gerald W. Heaney Federal
			 Building and United States Courthouse and Customhouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse and customhouse referred to in section 1 shall be
			 deemed to be a reference to the Gerald W. Heaney Federal Building and
			 United States Courthouse and Customhouse.
		
	
		
			Passed the House of
			 Representatives February 7, 2007.
			Karen L. Haas,
			Clerk.
		
	
